          Case 1:20-cv-00608-NONE-SAB Document 10 Filed 06/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   FAYEDA ABDULLAH ALAWI, et al.,                     Case No. 1:20-cv-00608-NONE-SAB

12                  Plaintiffs,                         ORDER CONTINUING MANDATORY
                                                        SCHEDULING CONFERENCE AND
13          v.                                          REQUIRING PLAINTIFF GAMILAH
                                                        SALAH ALI SALEH TO FILE A PETITION
14   U.S. CITIZENSHIP AND IMMIGRATION                   FOR APPOINTMENT OF A GUARDIAN
     SERVICES (USCIS), et al.,                          AD LITEM
15
                    Defendants.                         (ECF No. 9)
16
                                                        TEN DAY DEADLINE
17

18          Fayeda Abdullah Alawi, Qasem Salah Ali Saleh, and Gamilah Salah Ali Saleh filed this

19 action seeking declaratory and injunctive relief and a writ of mandamus. Due to the rapidly
20 approaching scheduling conference, on June 23, 2020, Plaintiffs were ordered to file a notice of

21 status of service on the defendants. On this same date, summons were returned for Defendants

22 Lynn Q. Feldman, Monica Toro, U.S. Citizenship and Immigration Services (USCIS), Kenneth

23 T. Cuccinelli, and U.S. Department of Homeland Security. A response was also filed stating that

24 service is still being attempted on Defendants the United States Department of State, the

25 National Visa Center, and the U.S. Embassy in Djibouti. As not all the defendants have been

26 served, the Court shall continue the scheduling conference set for July 28, 2020.
27          Additionally, upon review of the complaint, G.S.A.S. is a minor. (See Compl. ¶ 22, ECF

28 No. 2.) The Federal Rules of Civil Procedure provide that “[t]he following representatives may


                                                    1
          Case 1:20-cv-00608-NONE-SAB Document 10 Filed 06/25/20 Page 2 of 2


 1 sue or defend on behalf of a minor or an incompetent person: (A) a general guardian; (B) a

 2 committee; (C) a conservator; or (D) a like fiduciary.” Fed. R. Civ. P. 17(c). Pursuant to the

 3 Local Rules of the Eastern District of California, upon commencing this action on behalf of a

 4 minor, “the attorney representing the minor or incompetent person shall present (1) appropriate

 5 evidence of the appointment of a representative for the minor or incompetent person under state

 6 law or (2) a motion for the appointment of a guardian ad litem by the Court, or, (3) a showing

 7 satisfactory to the Court that no such appointment is necessary to ensure adequate representation

 8 of the minor . . . .” L.R. 202(a).

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1.      Within ten (10) days from the date of entry of this order, Plaintiffs’ counsel shall

11                  file evidence that the representative has been appointed under state law or a

12                  motion for appointment of a guardian ad litem that meets the requirements of

13                  Rule 202;

14          2.      The mandatory scheduling conference set for July 28, 2020 is CONTINUED to

15                  November 17, 2020, at 10:00 a.m.; and

16          3.      The parties shall file a joint scheduling report seven (7) days prior to the

17                  continued conference date.

18
     IT IS SO ORDERED.
19
20 Dated:        June 24, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                     2
